UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4309


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY DERRELL FOYE, a/k/a Ace, a/k/a Bull,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:16-cr-00130-MSD-LRL-2)


Submitted: January 29, 2019                                  Decided: February 12, 2019


Before NIEMEYER, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amy L. Austin, LAW OFFICE OF AMY L. AUSTIN, PLLC, Richmond, Virginia;
Melinda R. Glaubke, SLIPOW ROBUSTO & KELLAM, PC, Virginia Beach, Virginia,
for Appellant. G. Zachary Terwilliger, United States Attorney, Alexandria, Virginia,
Andrew Bosse, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Derrell Foye appeals the district court’s denial of his motion to withdraw

his guilty plea. Foye pled guilty, pursuant to a plea agreement, to four counts of murder

in aid of racketeering, in violation of 18 U.S.C. §§ 1959(a)(1) and (2) (2012).        In

exchange for Foye’s plea, the Government agreed not to seek the death penalty and to

dismiss the remaining charges in the indictment.      Foye pled guilty pursuant to the

agreement, and the Government filed notice that it would not seek the death penalty.

Thereafter, Foye moved to withdraw his guilty plea, which the district court denied after

an evidentiary hearing. The court sentenced Foye to four concurrent life sentences, as

specified in the plea agreement. Fed. R. Crim. P. 11(c)(1)(C).

      After a district court accepts a guilty plea, but before sentencing, a defendant may

withdraw his plea if he “can show a fair and just reason for requesting the withdrawal”

Fed. R. Crim. P. 11(d)(2)(B). “[T]he defendant bears the burden of demonstrating that

withdrawal should be granted.” United States v. Dyess, 478 F.3d 224, 237 (4th Cir.

2007). We review the district court’s denial of a motion to withdraw a guilty plea for

abuse of discretion. United States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012).

      Upon our review of the record, we conclude that the district court did not abuse its

discretion in denying Foye’s motion to withdraw his plea.

      Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED

                                            2